Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jayne Saydah on 3/10/2022.

The application has been amended as follows: 

Claim 1 is amended: A machine for moulding a fibre structure to manufacture a composite material part, comprising: 
a solid matrix; 
a deformable body that is joined to the surface of said solid matrix
a shaping mould; 
a securing system for the fibre structure; 
solid matrix is a solid element configured to move towards the shaping mould by using a linear guide system actuated by an actuator and has facing composite material partsolid matrix and is located between said shaping mould and the solid matrix
said deformable body is made of a material that has a rigidity at least 100 times lower than the solid matrix and the shaping mould; wherein the deformable body has an initial geometry that is changed during compression of said deformable body against said shaping mould causing the fibre structure to adapt to the geometry of the shaping mould and form the composite material part; 


said securing system comprises at least one securing element that is configured as adapts to the shaping mould; wherein each securing element comprises: 
comprising a tool or robotic element of the fibre structure to the shaping mould; 
separation sheets, which cover at least the effective securing area, wherein one of the separation sheets is located on said lower frame; wherein [[the]] planes of said separation sheets and [[the]] a plane of said lower frame are paralleland individual layers that form a portion [[part]] of the fibre structure are between said separation sheetsso that each individual layer that forms the portion of the fibre structure is always separated from each adjacent individual layer by 
an upper closure frame, which covers at least the effective securing area, located on another one of the separation sheets; wherein [[the]] a plane of said upper frame and the planes of the separation sheets are parallel; wherein said separation sheets are located between the lower frame and the upper frame; and wherein the upper frame includes an anchoring system anchored to [[an]] the tool or robotic element
a coupling system, which links the lower frame, separation sheets, and upper frameand is configured to prevent [[the]] relative displacement of the lower frame, separation sheets, and upper frame in the lower frame, separation sheets, and upper frame 
a closure system, which prevents [[the]] relative displacement between the lower frame, the separation sheets, and the upper frame in a direction normal to the planes in which the lower frame, separation sheets, and upper frame are located; wherein said closure system is configured to exerta closing force between the lower frame and upper frame. 
Claim 2 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 1, further comprising: 
an elastic film which is configured to be placed between the deformable body and the fibre structure,[[;]] 
wherein the deformable body is a material of high plasticity, has an elongation at break[[,]] of less than 20%, and is permanently plastically deformed during theof the fibre structure to the shaping mould. 
Claim 3 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 1, wherein the deformable body includes that is either a gas [[and]] or a liquid; wherein the deformable body is an elastic body having an elongation at break[[,]] of greater than 100%and does not undergo permanent deformations during theof the fibre structure to the shaping mould. 
Claim 4 is amended:  The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 1, wherein the deformable body includes that is either a gas [[and]] or a liquid; wherein said watertight cavities are connected to a fluid injection and evacuation system configured to vary the volume of the deformable body and to vary the degree of compression of the deformable body on the fibre structure against the shaping mould; and wherein the deformable body is an elastic body having an elongation at break[[,]] of greater than 100%and does not undergo permanent deformations during the of the fibre structure to the shaping mould. 
Claim 5 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 2, further comprising: 
an additional mould configured to return the deformable body to the initial shape thereof by pressing the additional mould on said deformable body against the solid matrix
Claim 6 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 5, wherein the additional solid matrix. 
Claim 7 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 5, wherein the solid matrix includes a movement system comprising a robotic mechanism configured to transfer said solid matrix
Claim 9 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 5, further comprising: 
a film of elastic material having a porous body or a body having perforations enabling air evacuation, of elastic material is film fastening system that does not invade the space of said additional mould
Claim 10 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 9, wherein the film fastening system solid matrix. 
Claim 14 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 5, further comprising: 
an elastic gasket including an elastic material with an of greater than 100%; wherein said elastic gasket [[(46)]] is configured to contain cavities[[,]] or reinforcements therein, wherein said elastic gasket [[(46)]] is either located in [[the]] a contour of the additional mould [[(24)]] or the elastic gasket is solid matrixa contour thereof; and when the elastic gasket is joined to the solid matrix, extending towards an interior space solid matrix and the deformable body. 
Claim 15 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim [[13]] 9, wherein a contact surface of the additional mould has for evacuating air enclosed between the film of elastic material and said additional mould
Claim 17 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 1 wherein the separation sheets comprise or a flexible material coated with said non-stick material. 
Claim 18 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 2, wherein the elastic film is fastened to solid matrix [[and]] or the shaping mould; or [[it]] the elastic film is secured in a or to the upper frame
Claim 20 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 1, wherein the coupling system that is either a cylindrical pin [[and]] or a threaded rod; and 
wherein said coupling element is being arranged in a direction perpendicular to the planes of the lower frame, separation sheets, and upper frameand said coupling element passing lower frame, separation sheets, and upper frame. 
Claim 24 is amended: The machine for moulding [[a]] the fibre structure to manufacture the composite material part[[,]] according to claim 1, wherein the solid matrix is formed by several mobile parts that are configured to move towards the shaping mould; and
wherein said mobile parts compress the deformable material against the shaping mould
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: DE 102013007382 teaches a similar deformable body [140] on the functional face of a solid matrix [121],[180] to mold a fiber structure [110] over a shaping mold [150] (See Figs. 1-2). Theinert et al. (US 2013/0101694) teach a securing system with an upper frame and lower frame for clamping composite during a similar press molding process and Pfaff (US 2018/0370072) teach clamping units [41] as a securing system for pulling a fibre structure over a mold.  DE 102012021738 teaches the ends of clamped material may be separated to control slip behavior, but teaches separate clamping elements, not interposed separation sheets.  Although it is known to interpose separation sheets [31] between composite material being pressed (See, for example, Murakami, US 2006/0148126, page 2, paragraphs [0020]-[0021] and Fig. 4), this is merely to simultaneously press multiple products at once to prevent adhesive and is unrelated to the above molding process.  Thus, there is no motivation such alternating separation sheet set-up linked between frames as claimed would have any use in a securing system such as in Theinert or Pfaff or could have eliminated the multiple clamps in DE 102012021738 to achieve a similar effect when performing molding with a deformable body.  For the above reasons, the detailed machine for moulding as claimed is not obvious in view of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746